Title: To Thomas Jefferson from Thomas Mann Randolph, Jr., 11 July 1793
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas



Dear Sir
Monticello July 11. 1793.

We received your favors of June 24. and 30. on the 9. inst. at night. We are extremely happy to learn that Maria has got well over the mumps.
I send you now the scheme of cultivation which I formed last year and am adopting at Edgehill. An indisposition, and the preparation for a journey to Richmond prevent my accompanying it with any comment at present. You will observe that it differs from yours in four principal points. First there are two distinct systems, intended to be coexistent. 2d. the years of rest are not successive. 3d. white clover is substituted for red; (a consequence of the 2d.) 4th. one field undergoes a summer fallow. I shall endeavor in my next to give my reasons for these. The system for small fields I think you will adopt. The other and yours I myself am ballancing. Besides the division of my farm which this scheme will require I have set aside a well-watered valley for a standing meadow. It is necessary to break up meadow grounds once in 5 or 6 years, and on the 5th. or 6th. part of mine I rely for Hemp and flax which, with us, thrive no where so well as in the flat grounds on our little streams. You will see that they are not included in the rotation. Lucerne and St. Foin are too long-lived for it. The fields marked pasture I suppose to have nothing in them that is not spontaneous, but there I mean to introduce the white-clover generally as soon as possible  by sowing it in Autumn with the grain. The red-clover you observe I prefer sowing with the Barley in Autumn. This may not be necessary in every soil but in ours I am convinced it will do better then than in the Spring. I suppose it to be intended alltogether for the Scythe. I am Dr. Sir your most sincerely affectionate friend.

Th: M. Randolph

P.S. Patsy and her little ones are well.
[On verso of address cover:]



1st.
  2d.
  3d.
  4th.
  5th.
  6th.
  7th.
  8th.
  years.


  No. 1
  Corn & Peas
  Wheat
  Fallow
  Wheat
  Pasture
  Corn & Potatoes
  Rye
  Pasture
Fields of 60 acres.


  2
  Wheat
  Fallow
  Wheat
  Pasture
  Corn & Potatoes
  Rye
  Past.
  Corn & Peas.


  3
  Fallow
  Wheat
  Past.
  Corn & Potatoes
  Rye
  Past.
  Corn & Peas
  Wheat


  4
  Wheat
  Pasture
  Corn & Potatoes
  Rye
  Past.
  Corn & Peas
  Wheat
  Fall:


  5
  Pasture
  Corn & Potatoes
  Rye
  Past.
  Corn & Peas
  Wheat
  Fall.
  Wheat


  6
  Corn & Potatoes
  Rye
  Past.
  Corn & Peas
  Wheat
  Fall:
  Wheat
  Past:


  7
  Rye
  Past.
  Corn & Peas
  Wheat
  Fall:
  Wheat
  Past,
  Corn and Potatoes


  8
  Pasture
  Corn & Peas
  Wheat
  Fallow
  Wheat
  Past:
  Corn & Potatoes
  Rye.


  


  1st
  2d
  3d
  4th
  5th
  6th
  year.


  No. 1
  Pumpkins
  Barley
  clover
  clover
  Turnips
  Oats
Fields of10 acres.


  2
  Barley
  clover
  clover
  Turnips
  Oats
  Pumpkins


  3
  Clover
  Clover
  Turnips
  Oats
  Pumpk.
  Barley


  4
  Clover
  Turnips
  Oats
  Pump.
  Barley
  Clover


  5
  Turnips
  Oats
  Pump.
  Barley
  Clover
  Clover


  6
  Oats
  Pump.
  Barley
  Clover
  Clover
  Turnips



